Title: To James Madison from Elbridge Gerry, 11 January 1812
From: Gerry, Elbridge
To: Madison, James


Dear Sir,Cambridge 11th Jany 1812
J. A. Henry Esq, who formerly commanded a company of Artillery of the U States, wishing to pay his respects to your Excellency, I take the liberty to introduce him to your acquaintance; as a Gentleman who has resided heretofore in this State & who for his professional, literary, & polite accomplishments, has been much respected by all his acquaintance. Accept, I pray you, dear Sir, assurances, of my highest estimation & respect, & be assured I remain, yours very sincerely
E Gerry
